Citation Nr: 1431969	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  06-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for post-operative right tibial and fibular fracture residuals and right knee patellar tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to November 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2007, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The case was previously before the Board in December 2007, May 2010, and August 2012 when it was remanded for further development.  In April 2013, the Board denied the claim for an initial rating in excess of 10 percent for residuals of a fracture to the right tibia and fibula.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In August 2013, the Court granted a Joint Motion for Remand filed by the parties, vacating and remanding the portion of the April 2013 Board decision that denied an increased initial rating for the right tibia and fibula fracture.  The appeal has now returned to the Board for additional appellate action.

The issue of entitlement to an initial rating in excess of 30 percent for labyrinthitis with benign positional vertigo and tinnitus (claimed as Meniere's disease) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to the extent of his service-connected post-operative right tibial and fibular fracture residuals and right knee patellar tendonitis disability symptoms.
 
2.  Throughout the rating period on appeal, the Veteran's service-connected post-operative right tibial and fibular fracture residuals and right knee patellar tendonitis disability have manifested complaints of numbness, limitation of motion, and pain; objectively, the Veteran has a mildly antalgic gait at times, decreased sensation in the right lower extremity, no muscle atrophy, no hypertrophy, full extension and flexion of the right knee, no instability, no meniscal tear, and a negative grind test.

3.  Throughout the rating period on appeal, the Veteran's service-connected post-operative right tibial and fibular fracture residuals have manifested limitation of motion of the ankle that most nearly approximates moderate with mild functional limitations and no ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for post-operative right tibial and fibular fracture residuals and right knee patellar tendonitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2013).

2.  The criteria for a separate 10 percent rating, but not higher, for post-operative right tibial and fibular fracture residuals with mild functional limitation of the right ankle are met.  38 U.S.C.A. §§ 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

This appeal arises from the Veteran's disagreement the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of a claim, which is not abrogated by the granting of service connection.  The claims file contains service treatment records (STRs), VA and private medical records and correspondence, and the statements of the Veteran and his spouse in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in August 2004, October 2009, and October 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate, as they include clinical examinations and interviews with the Veteran with regard to his symptoms.  The reports of the examination contain findings necessary to evaluate the Veteran's service-connected disabilities under the applicable diagnostic code rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) . 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Analysis

Service connection for patellar tendonitis of the right knee as a residual of tibia/fibula fracture surgery (also claimed as ankle and nerve damage) was granted in the December 2004 rating decision on appeal.  An initial 10 percent evaluation was assigned effective December 1, 2004.  The Veteran contends that an increased rating is warranted as he experiences severe pain of the entire right leg along with nerve pain and functional loss.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2013), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

After review of the medical and lay evidence, the Board finds that an initial rating in excess of 10 percent is not warranted for a knee disability associated with the service-connected right tibia and fibula fracture, but a separate 10 percent rating is appropriate for moderate limitation of motion of the right ankle.  The service-connected disability is currently rated under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula.  Under this diagnostic code, a 10 percent evaluation is assigned for impairment of the tibia or fibula with a slight knee or ankle disability, a 20 percent evaluation is assigned with a moderate knee or ankle disability, and a maximum 30 percent evaluation is assigned with a marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  

An August 2004 VA examination report is of record.  It reflects that the Veteran reported that he has had complications with numbness in his ankle due to his right tibia/fibula fracture.  He reported that "sometimes the ankle flexes and stays in that position and he has to apply pressure to it to bring it back to normal."  Upon physical examination, the examiner noted that there was no complaint of pain on palpation of the tibia fibular area; however, the Veteran had diminished sensations of the L5 area, lateral aspect of the leg and the dorsum and plantar aspects of the foot.  He diagnosed the Veteran with a fractured right tibia fibula with hip, knee, ankle nerve damage with residual.

In his November 2005 notice of disagreement, the Veteran stated that his entire leg and hip were affected from the broken leg.  He stated that his hip was routinely sore with painful and limited movement.  He noted that it was very painful when working out or sitting for extended periods of time and requires numerous stretches to keep flexible.  (The Veteran is not service connected for a right hip disability.)

A May 2006 VA examination report, with regard to the Veteran's back, reflects that the Veteran reported some intermittent numbness in the right leg which he alleged was due to the tibia/fibular disability.  He denied the use of a cane, crutches, or walker for assistance.  The Veteran had lower extremity deep tendon reflexes of 2+ which were symmetrical bilaterally.  He had a "mildly" antalgic gait.  There was decreased sensation in the right lower extremity, but no muscle atrophy. 

In private medical correspondence dated in June 2007, Dr. J. R., stated that the Veteran "suffered a broken leg in 1984 which has left him with a persistently externally-rotated lower extremity with an obvious limp when he walks. He was found on his visits to have limited extension and painful movement at the right foot, ankle, knee and hip, secondary to his broken leg."  Dr. J.R. did not provide more specific clinical findings, to include degrees of ranges of motion.  He did not provide sufficient rationale as to how the Veteran's service-connected disability affected his hip.

The Veteran testified at a June 2007 Board hearing that he takes Motrin and aspirin for his knee.  He stated that his pain, on a scale of 1 to 10, was a three, but it will go up to a four or five if he has to go upstairs a lot, or at the end of the day, or if he had to walk.  He further testified that he cannot extend his knee fully or pull it down fully.  He testified that he has to grab onto in and pull it because it is tight and sore, and that it "cracks a lot."  He also testified that he feels like it is "about to go out, it swells up, and he stopped playing golf because of the soreness.  (See Board hearing transcript pages 18-21.) 

In a statement dated in March 2008, the Veteran reported numerous symptoms to include that he has nerve and muscle problems and an altered gait.  He stated that his feet and toes cramp, he has daily pain, he takes Motrin daily, he has sleep difficulty, changes in weather increase the pain, he has ankle locking, his service-connected disability has caused chronic hip pain, and he has limited his physical activity due to pain.  His wife, who identified herself as having educational degrees in nursing, agreed with the Veteran's statements and stated that she has seen the effect of his disability on him.  The Veteran's wife did not provide sufficient rationale as to how the Veteran's chronic hip pain was secondary to his service-connected tibia and fibula fracture with patellar tendonitis, or provide ranges of motion for the Veteran's leg.  Moreover, the Board finds that the VA examination reports, which reflect a thorough examination of the Veteran and provide objective findings and numerical degrees of range of motion are more probative as to his symptoms.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony). 

An October 2009 VA examination report is also of record.  It reflects that the Veteran reported that he is unable to run or bike because of his leg.  He noted that the hip hurts and makes sleep difficult.  He reported no physical therapy or injection therapy in recent years.  He reported that he takes Motrin as needed on a daily basis for his entire leg, and he could not separately identify the pain throughout the entire leg.  He reported that he can only walk about 1/2 mile on a flat surface and stand approximately 30 minutes.  He reported flare-ups by the end of the week if he worked all week.  The Veteran reported pain and stiffness of the entire knee, that he was unable to tolerate any pressure on the knee, and that the ankle feels constantly stiff with intermittent cracking.  He also reported that he has right foot nerve damage from the lateral knees to the foot, and that his foot pulls down and he has cramping. 

Upon clinical examination in October 2009, the Veteran had a scar on the right knee which was 6 cm by 1/3 cm.  It was flat, slightly hypopigmented, non tender, and without tissue loss or keloid.  There was no functional limitation, no disfigurement, and no asymmetry.  The Veteran had a normal gait without the need for assistive devices.  There was no evidence of atrophy or hypertrophy.  The Veteran reported an inability to toe walk; however he failed to bend his knee for this activity.  He reported decreased pinprick to the entire lower leg below the knee, including the foot and great toe.  The examiner noted that this was not consistent with the injury or surgery.  The Veteran had right knee flexion from 0 to 140 degrees, and full extension.  His medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were stable.  He had a negative McMurray test, negative grind test, and no instability.  His right ankle had dorsiflexion from 0 to 10 degrees.  He had plantar flexion from 0 to 35 degrees, which was limited by difficulty without inverse or eversion laxity.  There was no other painful motion, tenderness, spasm, edema, fatigability, lack of endurance, weakness, or instability.  The examiner found that despite the range of motion and subjective complaints of the hip, there was no objective finding to support a right hip condition.  He also found no functional limitation of the right knee.  There was residual mild functional limitation of the right ankle.  The examiner also noted that the subjective complaints were not consistent with the objective findings.  The examiner found that any right hip condition is not caused by or related to the Veteran's right knee, ankle, or leg disability. 

An October 2012 VA examination report is of record.  The Veteran was noted to have an antalgic gait but was not in need of an assistive device.  Reflex and strength testing were full, he could walk heel to toe, and he had decreased pinprick on the right midcalf.  There was no atrophy and no imbalance.  The diagnosis was "mild functional limitation of the right ankle." 

The examination report also reflects that the Veteran had ankle dorsiflexion from 0 to 30 degrees.  His right knee flexion was 140 degrees or greater with no objective evidence of painful motion.  Right knee extension was full with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions with no change in limitation of motion.  The examiner noted that the Veteran's complaints of stiffness, and difficulty with balance, climbing stairs, walking, traveling, and playing sports were consistent with his disability. 

The examiner noted that the Veteran reported a burning and tingling sensation like a "funny bone" when applying deep pressure to the right calf.  The Veteran did not have tenderness or pain to palpation.  Muscle strength to flexion and extension was a 5 out of 5.  There was normal joint anterior stability, posterior stability, and medial-lateral stability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did not have "shin splints", stress fracture, chronic exertional compartment syndrome, acquired traumatic genu recurvature, or leg length discrepancy.  There was no meniscal condition, and no total knee replacement. 

The examiner noted that there was decrease sensation to light touch and pinprick over the right midcalf, cramping of muscles on deep palpation.  There was no degenerative or traumatic arthritis on imaging.  There was no evidence of patellar subluxation on x-ray.  The Veteran reported that he has right knee pain down to the right leg which gets more painful when it gets cold, when he crosses his legs while seated, or when he tries to stretch the right leg after sitting for a prolonged period of time.  Upon clinical examination, the Veteran had dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 to 30 degrees.  As noted above, the examiner found "mild functional limitation of the right ankle."

In a statement dated in March 2013, the Veteran reported that his right leg has half the range of motion of the left leg, the ankle routinely locks up, it is extremity painful, there is marked nerve damage and weakness in the entire leg, he has pain extending through the hip area, and he cannot walk without pain and a limp. 

As noted above, the Veteran's disability is currently evaluated as 10 percent disabling under Diagnostic Code 5262, for impairment of the tibia and fibula with a slight knee disability.  The Board finds that the evidence of record does not reflect that a higher rating is warranted as there is no evidence that the Veteran manifests a knee disability that most nearly approximates moderate. As discussed below, a separate rating is warranted for a right ankle disability as a service-connected residual of the right tibia and fibula fracture.

The Board has considered the statements of the Veteran and notes that he is competent to report pain and loss of range of motion; however, the Board finds that the clinical examinations which provide objective findings of degrees of limitation of motion and use various tests for stability, are more probative than the Veteran's assertions.  The Board finds that the evidence of record is against a finding of moderate or marked knee disability. 

The Board acknowledges that the June 2007 correspondence from Dr. J.R. reflects that the Veteran has limited extension and painful movement of the "right foot, ankle, knee, and hip;" however, the examiner did not state how this was evaluated.  Importantly, he did not quantify any limitation of motion or functional loss by degrees or by a descriptive term which the Board could find synonymous with "slight", "moderate", or "marked."  By contrast, the VA examination reports provide descriptive, thorough findings which note range of motion in degrees. 
Upon clinical examination in October 2009, the Veteran had full right knee flexion and extension.  There was no objective finding of functional limitation of the knee.  The October 2012 VA examination report also reflects full right knee flexion and extension, with no objective evidence of painful motion.  A claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25 . VAOPGCPREC 9 - 2004 (Sept. 17, 2004).  In the present claim, the competent and credible probative evidence of record reflects that the Veteran has neither limitation of flexion nor limitation of extension.  Thus, the evidence does not reflect that the Veteran is entitled to a compensable rating under Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code  5261 (limitation of extension).

Despite the Veteran's contention that he has difficulty with his right leg, the VA examiners did not find limitation of motion of the knee, and found no atrophy.  If the Veteran's disability situation were akin to a great deal of loss of motion or ankylosis, it could be reasonably expected that there would be clinical evidence of abnormal muscle tone or atrophy due to nonuse; such is not the case.  Moreover, none of the examiners has indicated that the Veteran's disability symptomatology and manifestations are equivalent to ankylosis.  To the contrary, he consistently manifested full extension and flexion of the right knee upon examination.

The Board acknowledges the Veteran's statement that his knee feels like it is "about to go out."  His report of the sensation that his knee may go out, or feels like it may be unstable, is subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  As noted above, the October 2009 report reflects that the Veteran had no instability of the knee upon clinical examination.  The October 2012 examination report also reflects no instability of the knee upon physical examination.  Clinical testing has found his medial and lateral collateral, and anterior and posterior cruciate ligaments are all stable.  There is also no clinical evidence of subluxation, removal of semilunar cartilage, or dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint.  Thus, the evidence does not reflect that the Veteran is entitled to a compensable rating under Diagnostic Code  5257 (recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), or Diagnostic Code 5259 symptomatic removal of cartilage).

The Veteran's right knee has therefore manifested full limitation of motion without instability.  The October 2009 and October 2012 VA examiners also found that there was no additional loss of right knee motion with repetitive testing and no tenderness, fatigability, lack of endurance, or weakness.  The Board has considered the lay evidence of record describing severe pain and functional loss, but as noted above, finds that the objective medical evidence is more probative regarding the true impairment resulting from the service-connected right knee residuals of the tibia and fibula fracture.  The Board has also considered that the Veteran is treated by over-the-counter medication, has not had physical therapy in recent years, and does not need an assistive device such as a cane, walker, or wheelchair.  Thus, it is clear that the Veteran's right knee disability is no more than slight and an initial rating in excess of 10 percent is not warranted under Diagnostic Code 5262.  

The Board has also considered whether a separate rating is warranted for the residuals of the right tibia and fibula fracture manifested as an ankle disability.  Diagnostic Code 5262 clearly does not provide for the assignment of two ratings for both a knee and ankle disability; the regulation utilizes the disjunctive "or" to provide for rating tibia and fibula impairment based on a knee or ankle disability.  The use of the word "or" provides for an independent basis rather than an additional requirement.  See Drosky v. Brown, 10 Vet. App. 251, 255 (1997); Zang v. Brown, 8 Vet. App. 246, 252-53 (1995) (use of the term "or" in 38 C.F.R. § 3.354 appeared to provide for three independent instances of insanity); see also Johnson (Gray) v. Brown, 7 Vet. App. 95, 97 (1994) (Court agreed with Secretary that criteria listed in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 100 percent rating were independent bases for granting such rating).  However, as the Veteran's residuals of a tibia and fibula fracture involve pain and functional loss of the right ankle as well as the knee, the Board finds that a separate rating is warranted under the criteria for evaluating the ankle. 

Throughout the claims period, the Veteran has complained of pain and limited motion of the right ankle.  The October 2009 VA examination report reflects that the Veteran had some limitation of motion with dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 35 degrees.  The examiner described the functional limitation of the right ankle as mild.  Similar findings were noted at the October 2012 VA examination when the Veteran had "mild functional limitation of the right ankle" with dorsiflexion after repetitive use, from 0 to10 degrees and plantar flexion from 0 to 30 degrees.  The examiner noted functional loss was due to burning and tingling sensation like a "funny bone" when applying deep pressure over the right calf.  

For rating purposes, normal range of motion in an ankle joint is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The Board therefore finds that a separate 10 percent evaluation is warranted for limitation of motion of the right ankle under Diagnostic Code 5271.  Under this diagnostic code, a 10 percent evaluation is assigned for moderate limitation of motion of the ankle with a maximum 20 percent evaluation assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board finds that a 10 percent separate evaluation is warranted for the Veteran's right ankle disability as a residual of the service-connected right tibia and fibula fracture under Diagnostic Code 5271.  The Veteran's limitation of motion has most nearly approximated moderate rather than marked; dorsiflexion and plantar flexion of the right ankle remained consistent even after repetitive testing throughout the claims period.  The October 2009 and December 2012 VA examiners also found that the Veteran experienced no more than mild functional loss associated with the right ankle disability.  The Board therefore finds that the right ankle most nearly approximates limitation of motion that is no more than moderate and warrants a 10 percent evaluation under Diagnostic Code 5271.  The Board has also considered whether a rating is appropriate under the other criteria for rating the ankle, but notes that the evidence clearly does not establish ankylosis, malunion, or astragalectomy of the joint.  

Additionally, the Board finds that the Veteran is not entitled to a separate rating for a scar of the leg.  An October 2009 VA examination report reflects the Veteran had a scar on the right knee which was 6 cm by 1/3 cm, flat, slightly hypopigmented, nontender, and without tissue loss or keloid.  There was no functional limitation, disfigurement, or asymmetry; thus, a compensable evaluation for a scar is not warranted. 

The Board has also considered whether a separate rating is warranted for neurological manifestations of the service-connected right tibia and fibula fracture.  The Veteran maintains that he experiences loss of sensation and shooting pain through his right leg due to nerve damage caused by the in-service leg fracture.  Although the record contains some objective findings of diminished sensation in the right leg, the competent evidence establishes that this finding is not a residual of the service-connected fracture residuals.  During his August 2004 separation examination, the Veteran manifested diminished sensations of the right leg and foot, but these findings were characterized as consistent with the L5 area of the spine.  Similarly, while the Veteran complained of decreased sensation to pinprick over the entire right lower leg at the October 2009 VA examination, the examiner found that the neurological symptoms were not consistent with the Veteran's past history of injury or surgery.  The only evidence indicating a link between the Veteran's neurological complaints and the service-connected leg fracture residuals are the Veteran's own statements.  While he is competent to describe the symptoms he experiences, he is not competent to attribute the symptoms to a medical diagnosis or identify causation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible).  Thus, a separate rating is not warranted for neurological impairment of the right lower extremity as a residual of the service-connected right tibia and fibula fracture.


In conclusion, the Board finds that the service-connected residuals of a right tibia and fibula fracture most nearly approximate a slight right knee disability and moderate limitation of motion of the right ankle.  An initial schedular evaluation in excess of 10 percent under Diagnostic Code 5262 is not warranted, but a separate rating of 10 percent under Diagnostic Code 5271 is appropriate.  The Board notes that the assignment of separate ratings in this case does not violate the rule against pyramiding contained in 38 C.F.R. § 4.14 as the knee and ankle joints produce separate and distinct symptomatology that are both residuals of the right tibia and fibula fracture.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (noting that separate ratings may be assigned for different manifestations due to a single injury).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The service-connected residuals of a right tibia and fibula fracture manifest pain and a slight right knee disability and moderate limitation of motion of the right ankle with only mild functional loss. These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of an extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record clearly shows that the Veteran is not unemployable due to the service-connected residuals of a right tibia and fibula fracture.  An August 2006 VA examination report reflects that the Veteran works full time and is "able to do his job.  There were no disabilities on examination which would prevent employability."  The October 2010 VA examination report reflects that the Veteran is currently employed.  The October 2012 VA examination report reflects that the Veteran is employed, in addition to owning his own separate business.  There is no competent credible evidence of record that the Veteran has been unable to maintain substantially gainful employment due to his service-connected disabilities.  Based on the foregoing, the Board finds that a remand for RO consideration of entitlement to TDIU is not warranted.


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for post-operative right tibial and fibular fracture residuals and right knee patellar tendonitis is denied.

Entitlement to a separate 10 percent rating, but not higher, for moderate limitation of right ankle motion as a residual of post-operative right tibial and fibular fracture is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


